UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1933


PHILOMENE MPUNGA TSHIMBOLELA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 26, 2012           Decided:   February 21, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Philomene Mpunga Tshimbolela, Petitioner Pro Se. Andrea Gevas,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Philomene Mpunga Tshimbolela, a native and citizen of

the Democratic Republic of Congo, petitions for review of an

order of the Board of Immigration Appeals (“Board”) dismissing

her appeal from the immigration judge’s denial of her requests

for asylum, withholding of removal, and protection under the

Convention Against Torture.              For the reasons set forth below, we

deny the petition for review.

            A      determination    regarding       eligibility       for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                         INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                 Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                 Legal issues are

reviewed      de    novo,    “affording         appropriate     deference      to     the

[Board]’s     interpretation        of    the    [Immigration        and    Nationality

Act] and any attendant regulations.”                    Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                   This court will reverse

the   Board     only    if   “the    evidence       .   .   .   presented       was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                   Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he   agency      decision       that    an    alien    is     not

                                           2
eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”               Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

              We have reviewed the evidence of record and conclude

that     substantial      evidence    supports     the     adverse   credibility

finding.      We further conclude that Tshimbolela failed to present

sufficient       independent         evidence      of      past      persecution,

notwithstanding        the    adverse       credibility     determination,     as

discussed in Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir.

2004).     We therefore uphold the denial of Tshimbolela’s requests

for asylum and withholding of removal.              See id. at 367 (“Because

the burden of proof for withholding of removal is higher than

for asylum — even though the facts that must be proved are the

same — an applicant who is ineligible for asylum is necessarily

ineligible      for    withholding      of      removal     under    [8   U.S.C.]

§ 1231(b)(3).”).

              Additionally, Tshimbolela challenges the denial of her

request for protection under the Convention Against Torture.                   To

qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would    be    tortured      if   removed    to   the     proposed   country   of

removal.”      8 C.F.R. § 1208.16(c)(2) (2011).            Based on our review

of the record, we conclude that substantial evidence supports

                                        3
the denial of her request for relief.              See Dankam v. Gonzales,

495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of

review).

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4